Title: To Thomas Jefferson from Archibald Stuart, 28 December 1803
From: Stuart, Archibald
To: Jefferson, Thomas


               
                  Dear Sir
                  Staunton 28th. Decr. 1803
               
               This will be handed to you by Doctr Cornelius Baldwin a young Gent from the State of New Jersey who has resided several years in this place and practised Physic with considerable reputation—He is desirous of becomeing an adventurer in our newly acquired Terretory on the Mississippi and should any appointment in his line be in the Gift of the executive would gladly embrace such an opportunity of introducing him selfe to public Notice in that quarter—Should he meet with such an appointment I have no doubt but he will acquit himselfe to the entire satisfaction of All concerned: & I have as little doubt of his using his utmost exertions to perpetuate the present prosperous & happy State of our public affairs
               adieu I am yrs most affectionately
               
                  Archd: Stuart
               
            